Citation Nr: 0947913	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-39 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent disabling for 
perifolliculitis decalvans.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In a statement submitted by the Veteran in December 2006, the 
Veteran appears to disagree with the RO's decision denying 
total individual unemployability.  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.

The Veteran requested a Travel Board hearing and was 
scheduled to appear before a Board member in May 2009.  The 
Veteran failed to appear for his scheduled hearing.  As such, 
the Veteran's request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 50 
percent for perifolliculitis decalvans.  The Veteran contends 
that his condition is worse than that contemplated by a 50 
percent rating.

The most recent VA Compensation and Pension (C&P) examination 
evaluating the Veteran's perifolliculitis decalvans was 
performed in February 2006.  In July 2007 the Veteran stated 
that his condition continues to worsen.  The Veteran's 
treatment history indicates that his condition has increased 
in severity over the years.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  As the Veteran has 
indicated that his condition has worsened, and since it has 
been almost four years since his last examination, the 
Veteran is entitled to a new exam to assess the current 
severity of his perifolliculitis decalvans.

The Veteran also referenced a possible Social Security 
Administration (SSA) claim in his statement in July 2007.  In 
this statement the Veteran alluded to being denied SSA 
benefits for his skin condition.  These records have not been 
associated with the file.  VA's duty to assist includes the 
responsibility to obtain any relevant records from the SSA.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  As there is an indication the 
Veteran has sought SSA benefits, VA has a responsibility to 
obtain any records and associate them with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
claims he has before the SSA.  The RO 
should obtain any records identified by 
the Veteran and associate these records 
with the file, provided that the Veteran 
provides any required authorization forms. 
 
2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
perifolliculitis decalvans.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed including range of motion tests.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report. 
 
3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


